Citation Nr: 1600485	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11- 16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include osteoarthritis and chondromalacia patella.

2.  Entitlement to service connection for a sinus disability, to include allergic rhinitis with superimposed acute sinusitis.  

3.  Entitlement to service connection for a left knee disorder, to include patellofemoral syndrome and chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1980 to July 1983, from August 1983 to April 1993, and from September 2004 to October 2004 in the United States Marine Corps and the Army National Guard, to include service in the Southwest Asia Theater and to include periods of additional inactive duty service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlements to service connection for osteoarthritis of the right knee, patellofemoral syndrome of the left knee, and allergic rhinitis with superimposed acute sinusitis.  The Veteran appealed the denials of service connection in this decision and the matters are now before the Board.  The Agency of Original Jurisdiction (AOJ) for these matters is the RO in Montgomery.  

The Board notes that the Veteran initially requested a Board hearing in his June 2011 Substantive Appeal (VA Form 9). In a subsequent June 2011 statement, he withdrew this hearing request in writing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, his right knee disability, to include osteoarthritis and chondromalacia patella, manifested during his active military service, and it is etiologically related to his military service.  

2.  Resolving all doubt in the Veteran's favor, his sinus disability, including allergic rhinitis with superimposed acute sinusitis, manifested during his active military service, and it is etiologically and causally related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include osteoarthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a sinus disability, to include allergic rhinitis with superimposed acute sinusitis, have been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, in General

The Veteran contends that right knee disability and sinus disability began in and were otherwise caused by his active military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The current right knee disability includes a diagnosis of osteoarthritis, which is considered a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has a diagnosed right knee disability.  Specifically, in a February 2009 VA examination report, the examiner diagnosed chondromalacia patella of the right knee.  Additionally, an August 2007 private magnetic resonance imaging (MRI) scan showed a diagnosis of osteoarthritis and chondromalacia of the medial compartment.  Thus, the first element of service connection is met.  

Furthermore, although many service treatment records from the Veteran's long history of active duty and inactive duty service do not show complaints of and treatment for right knee symptoms, certain service treatment records do note such symptoms.  Specifically, in his July 1993 separation report of medical history, he noted that he had a history of a "trick" or locked knee.  Moreover, in his June 1998 report of medical history for his Army National Guard duty, he noted that he had a history of "trick" or locked knee.  Additionally, throughout this appeal as well as in various statements to private and VA medical professionals, the Veteran has indicated that his right knee symptoms, including pain, began in the early 1990s while he was still on active duty.  

The Board acknowledges that his arthritis diagnosis was not made until the 2000s following an MRI scan, and that an April 2003 private MRI scan report showed unremarkable results.  However, the April 2003 private MRI scan showed the presence of a degenerative intrameniscal signal within the posterior horn of the medial meniscus and the presence of fluid in the knee.  Likewise, a May 2003 private treatment note showed that he had arthritis of the right knee, although the April 2003 MRI scan was unremarkable.  Overall, there is nothing in the record to indicate that he did not have a right knee disability prior to the additional discovery of arthritic symptoms in 2003, which was later confirmed in August 2007.  Given his complaints in his service treatment records, his credible lay statements as to the onset of his symptom, and after affording him the benefit of the doubt, the Board finds that his right knee disability manifested during his active military service.  Thus, the second element of service connection is met.  

Regarding the nexus element of service connection, the Board notes that although the record does not contain an opinion from a medical professional attributing his right knee disability to his military service or a medical opinion stating that his right knee disability is not related to his service, the record does include a consistent continuity of complaints and symptomatology for the right knee.  Specifically, a February 1999 private treatment record shows complaints of right knee pain and an impression of bursitis in this knee.  In his July 2008 application for service connection, the Veteran indicated that his left and right knees were damaged due to running, road marches, obstacle courses, and jumping.  

In a September 2007 private treatment note, he stated that he again injured his right knee in 2003 and the private medical professional assessed him as having patellofemoral chondromalacia of the right knee.  Moreover, a December 2007 statement of medical examination and duty status showed that he re-injured his right knee in November 2007, and that this injury was incurred in line of duty and was likely to result in a claim against the government for future medical care.  The details of the accident note that he had pain and swelling in the right knee, and that this knee was previously injured in service during his time as a Marine.  In a December 2007 VA health record, a medical professional noted that he complained of right knee symptoms since 1991 and that his assessment was joint pain that was localized in the knee.  In a February 2008 Army Reserve retention report of medical history, he noted that he had arthritis, rheumatism, or bursitis, swollen or painful joints, and knee trouble for his right knee, and the examiner noted that he had right knee chondromalacia.  

In February 2009, the Veteran was afforded a VA examination during which the examiner reviewed pertinent records, performed an in-person examination, and took down his history and self-reported symptoms.  He reported that his right knee disability onset in 1991 and that his pain symptoms were due to typical duties.  The examiner noted that he was discharged in 1993, that he was treated with pain medication, and that he had MRI scans performed, which are noted above.  Following a physical examination, this examiner diagnosed him with bilateral chondromalacia patella of the knees; however, she did not provide an opinion regarding the etiology of his right knee disability.  

In a September 2009 letter, a private doctor noted his current knee symptoms, but did not discuss the etiology of such symptoms apart from noting that they had increased in severity over the previous several months.  Most recently, in a May 2012 VA primary care note, he gave a history of right knee arthritis and he stated that he hurt his knee while in service.  

In addition to the medical evidence above, the claims file includes lay statements from the Veteran.  In his June 2011 VA Form 9, he contended that his left knee injury was due to his service and that his right knee osteoarthritis was caused by the left knee injury due to overuse of the right knee while the left knee healed.  The Board notes that he mistakenly swapped the words "left" and "right" in describing the causes of his knee disorders.  This conclusion is buttressed by the fact that in his January 2014 hearing before a decision review officer (DRO), he indicated that his left knee disorder is secondary to his right knee disability, which, he contended, was directly due to his military service.  

During this DRO hearing, the Veteran again stated that his right knee symptoms were caused by general overuse in service.  He testified that he went to sick call several times in service, and that his April 2003 MRI scan, which showed degenerative changes and was later interpreted as showing arthritis, was the first time that he had such a scan performed.  Additionally, he indicated that the same right knee symptoms that were present during the April 2003 private MRI scan were also present since his military service in the early 1990s.  Furthermore, he stated that he re-injured his right knee during physical fitness in the Army Reserves, which the Board has noted above.  

In light of the aforementioned evidence, and after affording him the benefit of the doubt, the Board finds that his right knee disability is etiologically and causally related to his military service.  Specifically, the claims file does not contain medical evidence, including an opinion from a medical professional, indicating that his current right knee symptoms are not related to his military service.  Rather, the record contains many documented instances where he complained of and was treated for right knee symptoms since his separation from service in 1993.  Additionally, the Veteran has consistently and credibly reported in numerous lay statements that his right knee symptoms, which include symptoms that were later diagnosed as osteoarthritis, began in service and that they have continued to be present since that time.  After weighing the lack of negative medical nexus evidence against the Veteran's competent observations of symptoms and the consistent documented complaints and continuity of symptomatology since service, the Board concludes that the evidence is at least in equipoise regarding the third element of service connection.  

Accordingly, after applying the benefit of the doubt doctrine, the Board finds that the evidence is at least in equipoise in showing that service connection for a right knee disability, to include osteoarthritis and chondromalacia patella, is warranted.  Thus, the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinus Disability

In addition to contending that his sinus disability is directly related to his time on active duty in military service, the Veteran alleges that this disability stems from his service in the Southwest Asia Theater.  Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran's DD-214 shows that he served in the Southwest Asia Theater during the Persian Gulf War, these provisions apply to him.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."  

Although the presumptive provisions regarding Persian Gulf War undiagnosed illnesses apply to the Veteran's case, as will be discussed in more detail below, the Board can adjudicate his sinus disability claim under direct service connection.  Thus, the Board shall not analyze this claim as an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.  

Initially, the Board notes that he has a currently diagnosed sinus disability.  Specifically, during an April 2009 VA examination, he was diagnosed with allergic rhinitis with superimposed acute sinusitis.  Thus, the presence of a current disability is not in question.  

Next, regarding the second element of service connection, the Board notes that several service treatment records from his time in Southwest Asia show complaints of and treatment for sinus-related symptoms.  Specifically, an August 1992 Persian Gulf examination showed a complaint of sinus problems.  Likewise, in August 1993, the Veteran again complained of sinus problems during a physical examination.  The examiner noted the presence of current sinus symptoms and indicated that they were not present while he was stationed in Japan, but manifested during his time in the Persian Gulf.  Given these records, and after resolving all doubt in the Veteran's favor, the Board finds that his sinus disability manifested during his active military service.

Regarding the nexus element of service connection, the claims file includes a long list of VA and private treatment records that show that the Veteran complained of sinus-related symptoms or symptoms manifesting as a cold or an upper respiratory infection (URI) since his discharge from service in the early 1990s.  Moreover, these records show that he was taking anti-allergy medication, such as Zyrtec for a large portion of his post-military history.  However, the vast majority of these records do not discuss the etiology of his current sinus disability symptoms or the causal connection between these symptoms and his military service.  

For example, during an April 2009 VA examination for a skin disorder and allergies, the examiner reviewed his pertinent records and history, took down his self-reported symptoms, and performed an in-person examination.  The examiner noted that he was diagnosed with an allergy to fuels, but did not indicate if this allergy impacted only his skin or whether it also impacted his sinus or rhinitis symptoms.  Although this examiner diagnosed him with allergic rhinitis, he did not provide a medical opinion regarding the etiology of this disability.  

However, during another VA examination that was conducted two days later, another VA examiner discussed the etiology and initial manifestation of his current sinus disability.  She performed an examination, reviewed the pertinent records, and took down his history and self-reported symptoms.  She noted that he had problems with allergic rhinitis symptoms during his military service, and that he was exposed to asbestos in service and smoke from fires while in Kuwait.  She noted that he takes Flonase and Zyrtec for his allergy symptoms, and that he has acute sinusitis approximately three to four times per year, which require the use of antibiotic therapy.  The examiner diagnosed him with allergic rhinitis with superimposed acute sinusitis three to four times per year.  She concluded that his treatment records indicated that both the allergic rhinitis and acute sinusitis were present during his military service.  

In addition to the medical evidence above, the Veteran has indicated on a consistent basis that his sinusitis and allergic problems began in service.  In his July 2008 application for service connection, he stated that sinusitis onset in 1992.  In his June 2011 VA Form 9, he stated that he was diagnosed with allergies during an examination at the Persian Gulf Clinic shortly after discharge.  He also stated that he was treated with allergy shots in April 1993.  During the January 2014 DRO hearing, he again stated that his sinus problems and rhinitis began in 1991 while he was on tour in Operation Desert Storm and that they have been present ever since.  

In light of the aforementioned evidence, the Board finds that his sinus disability, including allergic rhinitis with superimposed acute sinusitis, is etiologically and causally related to his military service.  The medical evidence of record shows that his sinus problems began in service during his tour in the Southwest Asia Theater and that they have been present since that time.  Furthermore, the April 2009 VA examiner concluded that his current sinus disability began in service, and a reasonable reading of this examiner's conclusions indicates that she considered the current sinus disability to be etiologically related to his military service.  This VA examiner's opinions are highly probative evidence as to the causal relationship between the Veteran's service and his current disability due to VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  Additionally, the Board notes that the claims file does not include a medical opinion that indicates that his current sinus symptoms are not etiologically related to his military service.  

Accordingly, after applying the benefit of the doubt doctrine, the Board finds that the evidence is at least in equipoise in showing that service connection for a sinus disability, to include allergic rhinitis with superimposed acute sinusitis, is warranted.  Thus, the Veteran's claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claims of entitlement to service connection for a right knee disability and a sinus disability.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

Entitlement to service connection for a right knee disability, to include osteoarthritis and chondromalacia patella, is granted.  

Entitlement to service connection for a sinus disability, to include allergic rhinitis with superimposed acute sinusitis, is granted.  


REMAND

The Board must remand the matter of entitlement to service connection for a left knee disorder for additional evidentiary and procedural development.  

The Veteran has contended that his left knee disorder is caused by his right knee disability, for which the Board has granted service connection above.  Although the Veteran was provided with notice letters in August 2008 and December 2008 regarding service connection, there is no indication in the record that he was made aware of VA regulations and evidence necessary to substantiate a claim of service connection on a secondary basis.  See 38 C.F.R. §§ 3.159, 3.310 (2015).  Thus, this matter must be remanded to rectify this procedural due process deficiency.  

Moreover, the left knee disorder claim must be remanded to afford the Veteran a VA examination.  Specifically, while the February 2009 VA examination report and other treatment records show a current diagnosis of patellofemoral syndrome and chondromalacia patella, the claims file does not show that he was afforded a VA examination for his left knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his service connection claim for a left knee disorder based on secondary service connection.  The content of the letter should comply with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.310.  Associate any responses or documentation received with the Veteran's claims file.

2.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of the left knee, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's left knee disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service.  The examiner should also state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his service-connected right knee disability.

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the left knee disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a left knee disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


